*961Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey K. Gray appeals the district court’s order dismissing his complaint to Fed.R.Civ.P. 12(b)(6). On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Gray’s informal brief does not challenge the basis for the district court’s disposition, Gray has forfeited review of the court’s order. we affirm. We deny Gray’s to appoint counsel an dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and would not aid the decisional process.

AFFIRMED.